Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed January 25, 2022, with respect to claims 1-11 and 20-28 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 
Allowable Subject Matter
Claims 1-11, 20-28 and 30-33 are allowed. Claims 1 and 30-33 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Pfau et al. (WO 2019/038190), which was applied to the claims in the office action mailed December 06, 2021.  Suffice it to say, none of the cited prior art discloses a multi-clamping and measuring and/or presetting station for tools, which is configured for an automated, preferably fully automated, mounting of tools into tool holders and/or demounting of tools from tool holders and for an adjustment, with at least two, tool clamping-in units, with at least one handling robot, at least one tool clamping-in unit is embodied as one of; a shrink clamping station comprising a cooling station, which is configured for a simultaneous cooling of a plurality of tool holders, a compression clamping station, which is at least configured for mounting tools in tool holders via pressing of the tool holders, as claimed in independent claim 1, a multi-clamping and measuring and/or presetting station for tools, which is configured for an automated, preferably fully automated, mounting of tools into tool holders and/or demounting of tools from tool holders and for an adjustment, with at least two, in particular  apparatus, comprising a shared housing which encloses at least the handling robot, the tool clamping-in units and the measuring and/or presetting apparatus, as claimed in independent claim 30; a multi-clamping and measuring and/or presetting station for tools, which is configured for an automated, preferably fully automated, mounting of tools into tool holders and/or demounting of tools from tool holders and for an adjustment, with at least two, in particular fully automated, tool clamping-in units, with at least one handling robot, which is at least configured to move tools and tool holders between the tool clamping-in units and the measuring and/or presetting apparatus, further comprising at least one of: a cleaning station, which is configured for cleaning at least a portion of the tool prior to a mounting in the tool holder or prior to a demounting of the tool from the tool holder, the measuring and/or presetting apparatus is at least configured for an optical examination of a cleanliness of a portion of a tool that has been cleaned in the cleaning station, as claimed in independent claim 31; a multi-clamping and measuring and/or presetting station for tools, which is configured for an automated, preferably fully automated, mounting of tools into tool holders and/or demounting of tools from tool holders and for an adjustment, with at least two, in particular fully automated, tool clamping-in units, with at least one handling robot, which is at least configured to move tools and tool holders between the tool clamping-in units and the measuring and/or presetting apparatus, the at least two, in particular fully automated, tool clamping-in units are embodied as different tool clamping-in units, which are at least configured for an automated, in particular fully automated, mounting of tools in respectively different tool holders with respectively different clamping methods, and/or for an automated, preferably fully automated, demounting of tools from respectively different tool holders with respectively different clamping methods, and further comprising at least one third tool clamping-in unit for tool holders with a third clamping method which differs from the clamping methods that can be carried out by the two other tool clamping-in units; as claimed in independent claim 32; or a multi-clamping and measuring and/or presetting station for tools, which is configured for an automated, preferably fully automated, mounting of tools into tool holders and/or demounting of tools from tool holders and for an adjustment, with at least two, in particular fully automated, tool clamping-in units, with at least one handling robot, comprising a recognition unit which is configured for a recognition of a tool holder, and by a control and/or regulation unit which is configured, on the basis of the data determined by the recognition unit, as claimed in independent claim 33; and as such does not anticipate the instant invention as disclosed in independent claims 1 and 30-33.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 30-33.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726